Exhibit 10.2

 

LOGO [g457818g22z13.jpg]

December 20, 2012

Access Midstream Partners, L.P.

900 N.W. 63rd Street

Oklahoma City, OK 73118

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

 

Re: Second Letter Amendment Agreement

Sir or Madam:

This letter (“Second Letter Amendment Agreement”) amends that certain Letter
Agreement, dated as of June 15, 2012, by and among Chesapeake Energy
Corporation, Chesapeake Midstream Management, L.L.C., Chesapeake Operating,
Inc., Access Midstream GP, L.L.C. (f/k/a Chesapeake Midstream GP, L.L.C.),
Access Midstream Partners, L.P. (f/k/a Chesapeake Midstream Partners, L.P.),
Access MLP Operating L.L.C (f/k/a Chesapeake MLP Operating L.L.C.), GIP-A
Holding (CHK), L.P., GIP-B Holding (CHK), L.P. and GIP-C Holding (CHK), L.P. (as
amended by that Letter Amendment Agreement, dated June 29, 2012, the “Letter
Agreement”), Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Letter Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Second Letter Amendment Agreement agree
that:

 

  1. Section 4.a. of the Letter Agreement is hereby amended and restated as
follows:

“Section 6.1 is hereby amended and restated as follows:

Term. Subject to the terms of this Article VI, the term of this Agreement shall
be for the period beginning on the Effective Date and ending on December 31,
2013 (the “General Term”). At the end of the General Term, this Agreement shall
automatically terminate without written notice by either Party except to the
extent the Company Group exercises its right to extend the term of the provision
of any or all of the G&A Services set forth under “Information Technology” on
Exhibit A-1 (collectively, and



--------------------------------------------------------------------------------

together with the FI Services, the “IT Services”) through the Extended IT
Services Expiration Date (as defined below) (the “Extended IT Services Term”),
and/or the Company Group exercises its right to extend the term of the provision
of any or all of the FI Services through the Extended FI Services Expiration
Date (as defined below) (the “Extended FI Services Term”). If the Company Group
determines it will be unable to transition before the end of the General Term
the provision of all of the IT Services to its own internal organization or
other third-party service providers, the Company Group has the right, upon
providing written notice to the Chesapeake Entities no later than ninety (90)
days prior to the expiration of the General Term, to extend the term of this
Agreement (i) through March 31, 2014 with respect to one or more of the IT
Services (the “Extended IT Services Expiration Date”) and/or (ii) through June
30, 2014 with respect to one or more FI Services (the “Extended FI Services
Expiration Date”). In such case, this Agreement shall automatically terminate,
without written notice by either Party (x) on the Extended IT Services
Expiration Date with respect to any extended IT Services (other than any FI
Services that have been further extended), and (y) on the Extended FI Services
Expiration Date with respect to any extended FI Services. The Extended IT
Services Term with respect to the IT Services extended through the Extended IT
Services Expiration Date, the Extended FI Services Term with respect to the FI
Services extended through the Extended FI Services Expiration Date and the
General Term with respect to all other Services are together referred to as the
“Term.”

“FI Services” means field communication support services, including, without
limitation, (a) dedicated and shared connectivity, utilizing all frequencies,
whether or not currently deployed; (b) any and all technologies whether they are
deemed licensed or unlicensed by the FCC; (c) equipment such as microwave radios
for backbone links, low speed and high speed point-to-multi-point distribution
systems, two way voice radio systems, low and high speed SCADA telemetry
gathering, wireless hot spots, VSAT, modem communications, and cellular based
devises, and (d) all labor that has been historically provided by the IT
departments of the Chesapeake Entities to support these systems with respect to
network monitoring, troubleshooting, restoration of power, and preventative
maintenance services. For the avoidance of doubt, the FI Services are deemed
“G&A Services” under this Agreement.”

 

  2. Section 4. of the Letter Agreement is hereby amended by adding the
following paragraphs e., f. and g. thereto:

“e. Section 2.2 is hereby amended by adding the following paragraph (d) thereto:



--------------------------------------------------------------------------------

In consideration of the IT Services (including the FI Services) during the
period beginning on January 1, 2014 through the Extended IT Services Expiration
Date (unless earlier terminated), the Company shall pay the Chesapeake Entities,
on a monthly basis, an amount equal to the fully-burdened cost to provide such
IT Services (which would include any direct or indirect labor costs, benefits,
bonuses, travel costs, service-related training costs, building occupancy costs,
depreciation, information technology costs, site costs, supplies, and direct or
indirect third party costs solely to the extent incurred to provide such IT
Services), plus five percent (5%) thereof; provided, however, that if at any
time during the Extended IT Services Term the FI Services are the only IT
Services provided to the Company Group, the Company shall instead pay the
Chesapeake Entities, on a monthly basis, an amount equal to $75,000. In
consideration of the FI Services during the period beginning on April 1, 2014
through the Extended FI Services Expiration Date (unless earlier terminated),
the Company shall pay the Chesapeake Entities, on a monthly basis, an amount
equal to $75,000.00. For the avoidance of doubt, the Company shall have no
obligation to pay any other amounts, including the G&A Fee, in respect of the
provision of IT Services (including the FI Services) after the General Term.”

“f. The proviso at the end of Section 6.2 is hereby amended and restated as
follows:

provided, however, the Chesapeake Entities may continue to perform a Terminated
Service (other than any IT Services extended beyond the General Term) and shall
be entitled to compensation for such Terminated Service in accordance with the
terms of this Agreement beyond such thirty (30) day period for the period of
time not to exceed ninety (90) days that is reasonably required for the
Chesapeake Entities to demobilize the personnel and operations that have been
utilized in respect of such Terminated Service.”

“g. Section 2.1 is hereby amended by adding the following sentence at the end
thereof:

Notwithstanding anything to the contrary herein, for purposes of this Agreement,
Cardinal Gas Services, L.L.C. and Utica East Ohio Midstream LLC shall be deemed
to be included in the “Company Group.”

 

  3. The Letter Agreement is hereby amended by adding the following Section 20
to the Letter Agreement:

“Section 20. Subject to Section 21 below, the Secondment Agreement and the
Transfer Agreement shall each be deemed amended to the extent necessary to
provide that, effective as of the day immediately following the Transfer Date
(as defined in the Transfer Agreement), the Secondment Agreement and the
Transfer Agreement are hereby terminated.”



--------------------------------------------------------------------------------

  4. The Letter Agreement is hereby amended by adding the following Section 21
to the Letter Agreement:

“Section 21. Notwithstanding anything in this Letter Agreement or the Stice
Agreement, the Secondment Agreement, the Transfer Agreement (collectively, the
“Employee Agreements”) to the contrary, the termination of the Employee
Agreements pursuant to this Letter Agreement shall not affect or excuse the
performance of any party thereto under any provision of any Employee Agreement
that, by its terms, survives the termination of such Employee Agreement,
including, without limitation, any provision relating to (i) the obligation to
make any payment for services or to pay any reimbursable amounts due with
respect to services provided on or prior to the Termination Date, (ii) the
respective parties’ allocation of liabilities set forth therein or liabilities
with respect to employee benefit plans, employee benefits and compensation,
(iii) the respective parties’ indemnification rights and obligations, or (iv)
the respective parties’ non-solicitation or similar covenants, which provisions
shall survive and remain in full force and effect in accordance with their terms
following the termination of the Employee Agreements.”

 

  5. Except as expressly amended by this Second Letter Amendment Agreement, the
Letter Agreement is and shall continue to be in full force and effect and are
hereby ratified and confirmed. This Second Letter Amendment Agreement is limited
as specified and will not constitute a modification, amendment, or waiver of any
other provision of the Letter Agreement.

 

  6. The reference in this Second Letter Amendment Agreement to any section or
subsection of any Agreement shall be deemed to amend all other sections and
subsections of such Agreement to the extent such other sections and subsections
conflict with such amendment.

 

  7. This Second Letter Amendment Agreement will be governed by and construed in
accordance with the laws of the State of Delaware (except to the extent any
terms of this Second Letter Amendment Agreement must be interpreted in light of
the law of the state in which Stice or an employee seconded pursuant to the
Secondment Agreement is employed), without regard to principles of conflicts of
law. This Second Letter Amendment Agreement may be executed in multiple
counterparts, each of which taken together will constitute one and the same
instrument.

[signature pages follow]



--------------------------------------------------------------------------------

Very truly yours, ACCESS MIDSTREAM GP, L.L.C.

By:

  /s/ J. Michael Stice

Name:

  J. Michael Stice

Title:

  Chief Executive Officer

 

ACCESS MIDSTREAM PARTNERS, L.P.  

By: Access Midstream GP, L.L.C., its sole general partner

 

By:

  /s/ J. Michael Stice  

Name:

  J. Michael Stice  

Title:

  Chief Executive Officer

 

ACCESS MLP OPERATING, L.L.C.

By:

  /s/ J. Michael Stice

Name:

  J. Michael Stice

Title:

  Chief Executive Officer

[Signature page to Transition Services Letter Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF

THE DATE FIRST WRITTEN ABOVE:

CHESAPEAKE ENERGY CORPORATION By:   /s/ Domenic J. Dell’Osso, Jr. Name:  
Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer

 

CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C.

By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer

 

CHESAPEAKE OPERATING, INC. By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic
J. Dell’Osso, Jr. Title:   Executive Vice President and Chief Financial Officer

[Signature page to Transition Services Letter Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF

THE DATE FIRST WRITTEN ABOVE:

GIP-A HOLDING (CHK), L.P. By: GIP-A Holding (CHK) GP, LLC, its sole general 
partner

By:   /s/ Johnathan Bram Name:   Johnathan Bram Title:   Secretary

 

GIP-B HOLDING (CHK), L.P.

By: GIP-B Holding (CHK) GP, LLC, its sole general  partner

By:   /s/ Johnathan Bram Name:   Johnathan Bram Title:   Secretary

 

GIP-C HOLDING (CHK), L.P. By: GIP-C Holding (CHK) GP, LLC, its sole general 
partner

By:   /s/ Johnathan Bram Name:   Johnathan Bram Title:   Secretary

[Signature page to Transition Services Letter Agreement]